Citation Nr: 1031546	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-25 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for a right-sided hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1983 to October 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

The Board notes the appeal originally included entitlement to 
service connection for bilateral tinnitus.  This claim was 
granted in a November 2006 rating decision, and as such, is no 
longer before the Board at this time.


FINDING OF FACT

There is no current diagnosis of a right-sided hernia.


CONCLUSION OF LAW

Service connection for a right-sided hernia is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in November 2005 that fully addressed 
the entire notice element and was sent prior to the initial 
regional office decision in this matter.  The letter informed him 
of what evidence was required to substantiate his claim and of 
his and the VA's respective duties for obtaining evidence.  An 
additional letter was sent in April 2006.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice requirements 
with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The regional office has obtained VA outpatient 
treatment records and private treatment records.  

A VA opinion with respect to the issue on appeal was obtained in 
September 2005.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is more than adequate, as it 
is predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of the 
pertinent evidence of record, to include the Veteran's service 
treatment records and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying on 
and citing to the records reviewed.  Indeed, as discussed in 
greater detail below, clinical and ultrasound examinations were 
conducted in an effort to develop the Veteran's claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In light of the foregoing, the Board finds that the available 
medical evidence and records have been obtained in order to make 
an adequate determination.  Neither the Veteran nor his 
representative has identified any additional existing evidence 
that has not been obtained or is necessary for a fair 
adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Right-Sided Hernia

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2007).

The Veteran is claiming entitlement to service connection for a 
right-sided hernia.  He asserts that he currently suffers from 
pain and tightness and that these symptoms began during service.

Service treatment records have been reviewed.  The records do 
reflect several consultations for right groin pain.  In February 
1992, the Veteran complained of right groin pain, especially 
after prolonged walking or exercise.  Examination revealed no 
distention or bulge.  He was referred for an evaluation for a 
possible right femoral hernia.  Further examination revealed no 
identifiable hernia, but it was noted that it did not negate the 
possibility of an early hernia.  The following month, in April 
1992, the Veteran was reevaluated for a hernia.  It was noted 
that he had a history of groin pain but over the prior two months 
it had not interfered with activities and the Veteran was running 
3 miles every other day.  The following year, in February 1993, 
the Veteran complained of right groin pain and right retractile 
testicle.  There was no evidence of a hernia on physical 
examination.  The remainder of the record does not contain a 
medical diagnosis of a hernia. 

Post-service treatment records also do not reveal any current 
diagnosis or treatment of a right-sided hernia.

The Veteran was afforded a VA examination in September 2005.  The 
Veteran reported having right inguinal pain approximately a 
couple times a week, sometimes a couple of times per month.  He 
stated there was a spot in the right inguinal area that feels 
like a button and if pushed is reduced immediately.  The examiner 
commented that there has been no hernia found on prior 
examination, which could be normal for an inguinal hernia that is 
easily reduced.  The examiner stated that the Veteran's clinical 
history was consistent with a right inguinal hernia, but his 
examination was normal.  As such, an ultrasound was scheduled.  
Results from the ultrasound in November 2005 failed to document 
evidence of a right-sided hernia.  The examiner stated there was 
no diagnosis of a hernia.

Where the medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is sought, 
service connection for that disorder is not authorized under the 
statues governing Veterans' benefits.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  There is no current diagnosis of a right-sided 
hernia.  

The Board notes the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
this case, however, there is no medical evidence of a right-sided 
hernia or any other chronic disorder related to a hernia at any 
time during the period under appellate review.

Furthermore, complaints of pain alone are not enough to establish 
service connection.  There must be competent medical evidence of 
a current disability resulting from that condition or injury. 
 See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  In 
the absence of a diagnosis of a right-sided hernia, the other 
elements of service connection for this claim need not be 
addressed and the claim for service connection must be denied.

In reaching this conclusion, the Board considered the Veteran's 
arguments in support of his assertions that he suffers from a 
right-sided hernia, and that this condition is related to 
service.  However, the Veteran's opinion alone cannot create the 
link between his current symptoms and experiences during service.  
Where the determinative issue requires a medical diagnosis or 
etiological opinion, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, the 
Veteran's personal opinion on this matter is more than outweighed 
by the findings of the September and November 2005 VA 
examinations, which utilized a clinical examination and 
ultrasound imaging to rule out the presence of a right-sided 
hernia.

In sum, despite the evidence of symptoms during service, due to 
the absence of a current diagnosis of a right-sided hernia, the 
Board finds that the evidence is against a grant of service 
connection.


ORDER

Service connection for a right-sided hernia is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


